Plaintiff sues defendant on a series of promissory notes. Defendant answers and counterclaims, *Page 451 
asking equitable relief, and accordingly moves that the cause be transferred to the Superior Court, Chancery Division.
The alleged equitable defenses raised, and the bases of the counterclaim itself, are largely fraud and failure of consideration. These are equally available at law. Moreover, while certain peculiarly equitable relief is asked, not only would ordinary common-law relief seem largely adequate, but even if not, this court, having jurisdiction of the main cause of action, "may grant * * * equitable relief so that all matters in controversy between the parties may be completely determined." [Constitution 1947, art. VI, § IV, par. 5.]
Since the entire subject matter is therefore within the jurisdiction of this court, and since but minor angles, if any, involve ordinary equitable relief, this court should exercise its discretionary power to retain the case.
An order may be entered accordingly. *Page 452